Braley, J.
In her will Sarah Baldwin made this provision : “ I give, devise, and bequeath to my sister Elizabeth C. Baldwin, (should she be living at my decease,) all my real estate, and personal property, for and during her natural life: with the privilege of disposing of any, or all, of said real estate, if she should at any time deem it expedient to do so. At her decease the property to be equally divided as follows : one third to my brother John Baldwin, or his heirs; one third to my brother Francis Baldwin, or his heirs; one third to the children of my lately deceased sister Mary B. Parker, should the minor children (Charles W. or Lucy B. Parker) decease before becoming of age, their share to be equally divided between the others.” The questions are whether the legatee and devisee first named took the property absolutely, or only a life estate with a power of disposing of the remainder in the real estate. It would hardly be possible to conceive of more direct language to express her purpose than that chosen by the testatrix in the first sentence of the clause. The gift is of “ all my real estate, and personal property,” and the tenure is “ for and during her natural life,” coupled with an unlimited power of disposal by deed if the devisee for any reason deemed it expedient to convert the real estate. A life interest in the estate as a whole having been given with a power to convey, the word “ property ” in the second sentence should be construed as including whatever might remain at the death of the tenant for life. Under this construction the limitation over is not repugnant, but consistent with the object of the testatrix, which evidently was to provide for the comfortable support of her sister, even if the whole of the property might be exhausted, but if a residue remained it was to *218go to her other relatives in the proportions named. The case, therefore, is not within Bassett v. Nickerson, 184 Mass. 169, and Martin v. Foskett, 189 Mass. 368, but is governed by Whitcomb v. Taylor, 122 Mass. 243; Johnson v. Battelle, 125 Mass. 453; Kent v. Morrison, 153 Mass. 137; Collins v. Wickwire, 162 Mass. 143; and Dana v. Dana, 185 Mass. 156, 158. If at the death of the tenant for life any of the personalty remained it should be turned over to the petitioner as administrator with the will annexed, and as it does not appear that the realty has been converted, the title which vested at the death of the testatrix has not been divested, and is in the remaindermen, if living, or if dead in their heirs or devisees. Cushman v. Arnold, 185 Mass. 165, Dana v. Dana, 185 Mass. 156, 160.

Decree of the Probate Court affirmed.